Citation Nr: 0919011	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  02-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether increased evaluation is warranted for 
posttraumatic stress disorder (PTSD) from March 7, 1991 to 
March 11, 1997, currently evaluated as 50 percent disabling. 

2. Entitlement to an effective date prior to March 7, 1991 
for the grant of service connection for PTSD. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1968 to May 
1970, February 1976 to August 1978, and August 1981 to 
October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Review of the record discloses that in the November 2008 VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the Veteran in connection with his current claims, he 
requested a BVA hearing at the local VA office before a 
Member of the BVA. The claims file was referred to the Board 
without affording the Veteran an opportunity to appear for 
the requested hearing. Since the failure to afford the 
Veteran a hearing would constitute a denial of due process 
that could result in any BVA decision being vacated, 38 
C.F.R. § 20.904, this matter must be addressed prior to any 
appellate review.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity. 




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




